Citation Nr: 0300713	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  00-07 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for mitral 
regurgitation due to mitral valve prolapse with acute 
myocardial infarction, currently evaluated as 30 percent 
disabling. 


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
June 1996.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO 
granted a 100 percent evaluation from August 10, 1998, and 
a 30 percent evaluation from December 1, 1998.  The 
veteran is appealing only the assignment of the 30 percent 
evaluation.

The Board notes that in the veteran's notice of 
disagreement, submitted in August 1999, he asked to be 
scheduled for a hearing.  In April 2000, the veteran 
submitted additional evidence and argument, stating that 
he wanted such to be considered "in lieu of a formal 
hearing."  Accordingly, the Board finds that there is no 
request for a hearing pending at this time.


FINDING OF FACT

Mitral regurgitation due to mitral valve prolapse with 
acute myocardial infarction is manifested by angina on 
severe exertion, dyspnea when walking uphill, no active 
mitral regurgitation and a workload of between 6 to 10 
METs.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
mitral regurgitation due to mitral valve prolapse with 
acute myocardial infarction have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Codes 7000 (1997), 
7006 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002)

The final rule implementing the VCAA was published on 
August 29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001), and is codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
June 1999 rating decision, the December 1999 statement of 
the case, and the August 2001 supplemental statement of 
the case.  He was specifically told why he warranted no 
more than a 30 percent evaluation for the mitral 
regurgitation due to mitral valve prolapse with acute 
myocardial infarction.  Additionally, the RO provided the 
veteran with the pertinent regulations that pertained to 
his claim.  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

VA informed the veteran of which information and evidence 
he was to provide to VA and which information and evidence 
VA would attempt to obtain on his behalf.  In a November 
1998 letter, the RO asked him to furnish the names, 
addresses, and dates of treatment for all health care 
providers from whom he had received treatment for his 
service-connected disability and asked that the veteran 
submit this evidence within the next 60 days.  The RO 
stated, "The faster you send us the information we need, 
the sooner we can work on your claim."  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the 
RO obtained the veteran's service medical records from the 
National Personnel Records Center.  The RO also obtained 
the veteran's VA medical records from the Manila VA 
Medical Center.  The veteran submitted several private 
medical records.  Finally, in accordance with its duty to 
assist, the RO had the veteran undergo several VA 
examinations and solicited a medical opinion in relation 
to the veteran's claim for an increased evaluation.  

The requirements of the VCAA have been met by the RO to 
the extent possible, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

II.  Decision

Service connection for mitral regurgitation (mitral valve 
prolapse) was granted by means of a July 1997 rating 
decision and assigned a 10 percent evaluation, effective 
July 1, 1996.

In September 1997, the veteran filed a claim for an 
increased evaluation for the service-connected disability.

A private hospital report showed that the veteran was 
admitted in June 1998 for severe chest pains with a 
diagnosis of coronary artery disease, unstable angina, and 
a high lateral wall ischemia.

A July 1998 VA outpatient treatment report shows that an 
electrocardiography showed a concentric left ventricular 
hypertrophy with hypokinesia with thickened and prolapsed 
mitral valve.  

An August 1998 private medical record shows that the 
veteran was readmitted to the hospital for the same chest 
pains with a diagnosis of acute myocardial infarction.

A December 1998 VA examination report shows that the 
examiner noted that an electrocardiogram showed an old 
anteroseptal wall myocardial infarction.  The examiner 
stated that the veteran reported he had been symptom-free 
since his discharge from the hospitalization in August 
1998.  The veteran reported that he was able to play 18 
holes of golf in December 1998.  Examination revealed that 
the apical beat was not palpable, but that the veteran had 
regular rhythm and no murmurs.  She stated that the 
veteran's lungs had clear breath sounds.  The veteran's 
blood pressure readings were 110/80 lying, 110/80 sitting, 
and 110/80 standing.  The examiner noted that a September 
1998 electrocardiogram showed thickened mitral valve 
leaflets with mild mitral regurgitation and that a July 
1998 electrocardiogram showed anterior mitral valve 
prolapse.  She entered diagnoses of anterior mitral valve 
prolapse without mild mitral regurgitation and coronary 
artery disease, anteroseptal wall, myocardial infarction, 
not in failure.

A private stress test done in September 1999 shows that 
the veteran was able to achieve a maximum workload 
capacity of 10 metabolic equivalents (METs).

A February 2000 VA electrocardiogram shows a finding of 
anteroseptal wall myocardial infarction, "old."  A 
February 2000 private electrocardiogram shows a conclusion 
of anterior mitral valve prolapsed with trivial mitral 
regurgitation.

A February 2000 VA examination report shows that the 
examiner reported the history of the veteran's service-
connected disability.  The veteran stated he had been 
experiencing shortness of breath on walking uphill or 
after playing nine holes of golf associated with chest 
tightness graded as 2/10, which was relieved by resting.  
He reported he could drive, clean the car, lift greater 
than 25 kilograms, and do simple household chores.  The 
veteran noted that he used to be able to play 18 holes of 
golf without discomfort.  Examination revealed that the 
apical beat was not palpable, but that the veteran had 
regular rhythm and no murmurs.  She stated that the 
veteran's lungs had clear breath sounds.  The veteran's 
blood pressure reading was reported as 96/70.  The 
examiner diagnosed anterior mitral valve prolapse with 
mitral regurgitation, coronary artery disease status post 
anteroseptal wall, myocardial infarction, not in failure.  
She stated that a stress test revealed that the veteran 
was able to achieve a maximum workload capacity of 6 
metabolic equivalents (METs).

A June 2000 VA examination report shows that the veteran 
reported essentially the same symptoms he reported in the 
February 2000 examination report.  The examiner stated 
that the apical beat was not palpable, but that the 
veteran had regular rhythm and no murmurs.  She stated 
that the veteran's lungs had clear breath sounds.  The 
veteran's blood pressure readings were 106/74 lying, 
106/80 sitting, and 110/90 standing.  The examiner entered 
diagnoses of anterior mitral valve prolapse with mitral 
regurgitation; coronary artery disease, status post 
anteroseptal wall myocardial infarction, not in failure.

The VA examiner opined that the recent myocardial 
infarction was due to coronary artery disease and not to 
mitral valve prolapse.  She stated that the current 
symptomatology was primarily due to the coronary artery 
disease.  The examiner added that although the veteran was 
diagnosed to have mitral valve prolapse (by 
echocardiography), the chest pains that he experienced 
were typical of angina.  She stated that this was 
corroborated by the abnormal stress test and stress 
echocardiogram done in September 1999.  The examiner noted 
that the chest pains of mitral valve prolapse are 
generally not typical of angina.  She stated that the only 
time that mitral valve prolapse could cause myocardial 
infarction is when the latter was due to embolization and 
the coronaries were proven to be normal.  She pointed out 
that in this case, there was proven coronary artery 
disease on angiography.  The examiner concluded that the 
coronary artery disease did not occur nor was it 
precipitated by the mitral valve prolapse; however, she 
stated that coronary artery disease could aggravate the 
mitral valve prolapse.  She added that myocardial 
infarction could be complicated by papillary muscle 
necrosis and permanent mitral regurgitation, and, 
therefore, that this could increase the severity of an 
already existing mitral regurgitation secondary to mitral 
valve prolapse.

This same examiner reviewed the evidence of record and 
provided a medical opinion in August 2000.  She stated the 
following:

The [mitral valve prolapse] with 
[mitral regurgitation] antedated the 
myocardial infarction.  The latest 2-D 
echocardiogram done on February 28, 
2000 did not show any worsening of the 
mitral valve prolapse nor of the mitral 
regurgitation.  In that study, the 
mitral regurgitation was assessed as 
"trivial" indicating that there was no 
increase in its severity.  Hence, the 
coronary artery disease did not 
aggravate the mitral valve  prolapse.  
In addition, the mitral regurgitation 
was not a complication of the 
myocardial infarction.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA 
has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions 
and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board notes that the criteria for cardiovascular 
disorders were amended in January 1998.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed (which would apply here), the 
version most favorable to the claimant will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to the change in the law, the veteran's service-
connected mitral regurgitation due to mitral valve 
prolapse with acute myocardial infarction was rated 
analogous to rheumatic heart disease.  38 C.F.R. §§ 4.20, 
4.104, Diagnostic Code 7000 (1997).

Under Diagnostic Code 7000, a 30 percent evaluation is 
warranted for inactive rheumatic heart disease when there 
is a diastolic murmur with characteristic EKG 
manifestations or a definitely enlarged heart.  Id.  A 60 
percent evaluation requires definite heart enlargement; 
severe dyspnea on exertion, elevation of systolic blood 
pressure, or arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; and 
preclusion of more than light manual labor.  Id.  A 
100 percent evaluation is warranted when there is an 
active disease with ascertainable cardiac manifestations 
for a period of 6 months.  Id.  A 100 percent evaluation 
is also warranted when inactive rheumatic heart disease is 
manifested by definite enlargement of the heart confirmed 
by roentgenogram and clinically; dyspnea on slight 
exertion; rales; pretibial pitting at the end of the day 
or other definite signs of beginning congestive heart 
failure; more than sedentary employment precluded.  Id.  

Under Diagnostic Code 7006, which address myocardial 
infarction, a 30 percent evaluation contemplates a 
workload of greater than 5 METs but not greater than 
7 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope; or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram or x-ray.  
See 38 C.F.R. § 4.104, Diagnostic Code 7006 (2002).  A 60 
percent evaluation is warranted when there is more than 
one episode of acute congestive heart failure in the past 
year; or a workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricle dysfunction with 
an ejection fraction of 30 to 50 percent.  Id.  A 100 
percent evaluation is warranted during and for three 
months following the myocardial infarction, as documented 
by laboratory tests.  Id.  Thereafter, a 100 percent 
evaluation is warranted where a history of documented 
myocardial infarction results in chronic congestive heart 
failure; or a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricle dysfunction with an ejection fraction of less 
than 30 percent.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, 
the Board finds that the preponderance of the evidence is 
against an evaluation in excess of 30 percent for mitral 
regurgitation due to mitral valve prolapse with acute 
myocardial infarction.  The reasons follow.

The Board notes that the assignment of the 100 percent 
evaluation for the three months following the veteran's 
myocardial infarction is not at issue.  The veteran has 
appealed only the issue of the subsequent assignment of 
the 30 percent evaluation from December 1, 1998.

The veteran does not meet the criteria for the 60 percent 
evaluations under either the old criteria or the new 
criteria.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000 
(1997) and 7006 (2002).  In considering the old criteria, 
where the veteran is rated by analogy to inactive 
rheumatic heart disease, no medical professional has 
stated that the veteran has an enlarged heart.  The 
veteran has been provided three VA examinations, and an 
enlarged heart has not been found.  Additionally, the 
veteran does not have severe dyspnea on exertion.  In 
December 1998, the veteran stated he could play 18 holes 
of golf.  While he subsequently stated in February 2000 
and June 2000 that he could play nine holes of golf, at 
which point, he would develop chest tightness and that he 
would become short of breath while walking uphill, this is 
evidence of some dyspnea, but it does not rise to the 
level of severe dyspnea.  No medical professional has 
offered an opinion to the effect that the veteran is 
precluded from doing more than light manual labor.  The 
veteran stated that he could do certain things, like 
drive, clean the car, lift greater than 65 kilograms, and 
so simple household chores.  The Board finds that the 
above-described symptoms warrant no more than a 30 percent 
evaluation under the old criteria.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997).  

In considering the current criteria under Diagnostic Code 
7006, which addresses myocardial infarction, the veteran 
has undergone two stress tests, which results establish a 
workload of 10 METs and 6 METs.  The 6 METs places the 
veteran in the 10 percent evaluation, and the 6 METs 
places the veteran in the 30 percent evaluation.  Neither 
of them place the veteran in the 60 percent evaluation.  
Additionally, there is no competent evidence that the 
veteran has had more than one episode of acute congestive 
heart failure in the past year.  While the veteran has 
some dyspnea, and has complained of fatigue, angina, and 
dizziness, meeting these criteria is not enough to warrant 
the 60 percent evaluation.  The Board finds that the 
service-connected mitral regurgitation due to mitral valve 
prolapse with acute myocardial infarction does not warrant 
any more than a 30 percent evaluation, under Diagnostic 
Code 7006.  See 38 C.F.R. § 4.104, Diagnostic Code 7006 
(2002).  

The veteran is competent to report his symptoms.  To the 
extent that he asserted that his service-connected 
disability was worse than the 10 percent evaluation 
contemplated, he was correct, and the RO granted him a 
temporary total evaluation for three months and granted a 
30 percent evaluation thereafter.  However, to the extent 
that the veteran asserts he warrants more than a 
30 percent evaluation, the Board finds that the medical 
findings do not support his assertion for the reasons 
stated above.  The Board attaches greater probative weight 
to the clinical findings of a skilled, unbiased 
professional than to the veteran's statements, even if 
sworn, in support of a claim for monetary benefits.  To 
this extent, the preponderance of the evidence is against 
his claim, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

An evaluation in excess of 30 percent for mitral 
regurgitation due to mitral valve prolapse with acute 
myocardial infarction is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

